Citation Nr: 0334678	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, to include on an extraschedular basis.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from January 1973 to January 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  Service connection was granted for tinnitus and 
a 10 percent rating was assigned.  This appeal stems from 
disagreement with that action.

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant of service 
connection, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

As noted, service connection has been established for 
tinnitus and a 10 percent rating has been assigned.  This is 
the maximum schedular rating that can be assigned in the 
absence of other, separately service connected ear or brain 
pathology.  In this case currently, there is no other service 
connected ear or brain pathology which would provide for a 
separate evaluation.

The veteran contends that he has dizzy spells and loss of 
hearing.  Service connection for this pathology has 
previously been denied.  Tinnitus is the sole disorder 
service connected.  As the maximum schedular has been 
assigned, the basis for an increased rating would be by 
reason of an extraschedular basis.  In that regard, as noted 
below, there has not been sufficient notice to the appellant 
on that point.

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et 
seq. (West 2002).  The record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to claim 
for an initial rating in excess of 10 percent for tinnitus, 
especially on an extra schedular basis.  Particularly, there 
is no document that satisfies the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom 
(see Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002)) or that advises 
the veteran of the statutory one year period for responding 
to a VA request for information and/or evidence.  See 
38 U.S.C.A. § 5103(b); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

After providing the required notice, the RO must attempt to 
obtain and associate with the claims file evidence from any 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003).

Specifically, the RO should provide the veteran with the 
criteria for assigning an extraschedular evaluation.  
Thereafter, the appellant and his representative should be 
afforded an opportunity to argue and submit evidence as to 
why there might be a basis for an extraschedular referral or 
extraschedular rating assigned.  See 38 C.F.R. § 3.321(b) 
(2003).

If there are arguments made or if there are other suggestions 
that there has been a change in the veteran's condition, a 
more recent examination may be indicated.

Additionally, it is noted that the veteran in correspondence 
dated November 2002, reported that he started receiving 
disability benefits in 1991.  A Social Security 
Administration (SSA) disability benefits inquiry of February 
2002, confirmed that the veteran was receiving SSA benefits.  
Therefore to fully develop the veteran's claim, the VA should 
obtain a copy of the Social Security Administration (SSA) 
decision granting benefits to the veteran and the medical 
records upon which it was based.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).


Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the veteran has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the veteran is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.  
Specifically, this notice should 
provide notice of 38 C.F.R. § 3.321, 
including a copy of the provisions.  
The veteran and his representative are 
then to be afforded an opportunity to 
present argument or evidence on that 
matter.

2.	The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must 
be associated with the claims folder.  
The veteran's assistance should be 
requested as needed in obtaining the 
records.

3.	Thereafter, if needed, the veteran 
should be scheduled for an appropriate 
examination regarding the current 
symptomatology related to his service-
connected tinnitus.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should describe all 
symptomatology related to the service 
connected tinnitus, if any.  An 
examination may not be needed if there 
is no evidence or argument of 
extraschedular entitlement.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  The review 
should include consideration of 
38 C.F.R. § 3.321.  If the action 
taken remains adverse to the veteran 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



